Citation Nr: 0948380	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  04-43 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, including spondylolisthesis.

2.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from June 1977 to 
March 1978.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which, inter alia, denied service connection 
for a low back disorder and granted service connection for 
bilateral hearing loss with a noncompensable disability 
rating, effective July 24, 2003.  

This matter was previously before the Board in November 2007, 
at which time it, inter alia, remanded the issues currently 
on appeal for further evidentiary development.  The case has 
returned to the Board and is again ready for appellate 
action.

The Board notes that, in a December 2004 VA form, the Veteran 
withdrew his original November 2004 request for an appeals 
hearing at the RO.  There is no further indication that the 
Veteran or his representative has requested that the hearing 
be rescheduled; thus, the Board deems the Veteran's request 
for a hearing withdrawn.  38 C.F.R. §§ 20.700-20.704 (2009).


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the Veteran 
entered active duty in June 1977 with pre-existing 
spondylolisthesis of the spine.  

2.  There is clear and unmistakable evidence that the 
Veteran's pre-existing spondylolisthesis of the spine was 
permanently aggravated during service beyond its natural 
progression.

3.  At worst, the Veteran has Level II hearing loss in the 
right ear and Level IV hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  The Veteran's spondylolisthesis of the spine clearly and 
unmistakably existed prior to his entry into military 
service, and the presumption of soundness at induction is 
rebutted.  38 U.S.C.A. §§ 1111, 1131, 1132, 1137, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.304 (2009).

2.  The Veteran's spondylolisthesis of the spine was 
aggravated by active service.  38 U.S.C.A. §§ 1131, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.306 (2009).

3.  The criteria for an initial compensable disability rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in September 2003, 
February 2005, November 2007, and March 2009.  These letters 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim, (2) informing the Veteran about the information 
and evidence the VA would seek to provide, and (3) informing 
the Veteran about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the 
RO has provided all notice required by the VCAA as to the 
three elements of notice.  38 U.S.C.A. § 5103(a).  See 
Pelegrini II, Quartuccio, supra.

The Board notes that the issue of bilateral hearing loss 
stems from an initial rating assignment.  In this regard, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that an appellant's filing of an NOD regarding an 
initial disability rating or effective date, such as the case 
here, does not trigger additional 38 U.S.C.A. § 5103(a) 
notice requirements.  Indeed, the Court has determined that 
to hold that 38 U.S.C.A. § 5103(a) continues to apply after a 
disability rating or an effective date has been determined 
would essentially render 38 U.S.C.A. §§ 7105(d) and 5103A and 
their implementing regulations insignificant and superfluous, 
thus disturbing the statutory scheme.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The Court then clarified its holding in Dingess, indicating 
that the holding was limited to situations where service 
connection was granted and the disability rating and 
effective date were assigned prior to the November 9, 2000 
enactment of the VCAA.  If this did not occur until after 
that date, as the case here, the Veteran is entitled to pre-
decisional notice concerning all elements of his claim, 
including the downstream disability rating and effective date 
elements.  Moreover, if he did not receive this notice, for 
whatever reason, it is VA's obligation to explain why the 
lack of notice is not prejudicial - i.e., harmless - error.  
See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Finally, the Court most recently clarified in Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008), that where a service 
connection claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to any 
downstream initial rating and effective date elements.  The 
Court added that its decision was consistent with its prior 
decisions in Dingess, Dunlap, and Sanders, supra.  In this 
regard, the Court emphasized its holding in Dingess that 
"once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, 
once an NOD has been filed, only the notice requirements for 
rating decisions and SOCs described within 38 U.S.C.A. 
§§ 5104 and 7105 control as to further communications with 
the appellant, including as to what "evidence [is] necessary 
to establish a more favorable decision with respect to 
downstream elements ...."  Id. 

In any event, the Veteran in this case does not contend, nor 
does the evidence show, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  Specifically, the RO provided the Veteran with 
downstream Dingess and increased rating notices pertaining to 
the disability rating and effective date elements of his 
higher initial rating claim in November 2007 and March 2009, 
with subsequent readjudication of his claim in October 2009.  
The Veteran also submitted several statements and additional 
evidence throughout the course of the appeal in support of 
his claim.  Further, he was provided VA examinations in 
connection with his claims.  Thus, any presumption of 
prejudice has been rebutted.  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), VA treatment 
records, and medical records from the Social Security 
Administration (SSA).  Private treatment records also have 
been associated with the claims file.  Further, the Veteran 
was provided VA examinations in August 2009 in connection 
with his claims.  Finally, he also has submitted numerous 
statements in support of his claims.  Thus, there is no 
indication that any additional evidence remains outstanding.  
The duty to assist has been met.  38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its November 2007 remand.  Specifically, 
the RO was instructed to provide the Veteran with VCAA notice 
pursuant to Dingess, supra; to obtain any records concerning 
the Veteran from the SSA; to provide the Veteran with a VA 
examination of his low back to determine the nature and 
etiology of his low back disability; and to provide the 
Veteran with a VA audiology examination to determine the 
current nature and severity of his bilateral hearing loss.  
The Board finds that the RO has complied with these 
instructions and that the VA examination reports dated in 
August 2009 substantially comply with the remand directives 
of the July 2007 remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Analysis - Service Connection

For purposes of establishing service connection under 
38 U.S.C.A. §§ 1110, 1131, every Veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. 
§§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  

A presumption of soundness, like the presumption that 
38 U.S.C.A. § 1111 affords wartime Veterans, also applies to 
peacetime Veterans.  See 38 U.S.C.A. § 1132.  The lower 
standard of rebuttal of the presumption of soundness that 
38 U.S.C.A. § 1132 affords peacetime Veterans is abrogated by 
38 U.S.C.A. § 1137, which provides, in pertinent part, that 
"notwithstanding the provisions of section [] 1132 . . . , 
the provisions of section [] 1111 . . . shall be applicable 
in the case of any [V]eteran who serviced in the active . . . 
military . . . service after December 31, 1946."  
38 U.S.C.A. § 1137.  The Veteran had such service.  

In July 2003, VA's General Counsel issued a precedent opinion 
holding that, in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
The Federal Circuit Court has adopted the General Counsel's 
opinion.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  

A pre-existing injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).

When no pre-existing condition is noted upon entry into 
service, if the government fails to rebut the presumption of 
soundness under Section 1111 by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service, the Veteran's claim is one of service connection by 
direct incurrence.  Wagner, 370 F.3d  1089 at 1096.

The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any "increase in disability [was] due to the natural 
progress of the" pre-existing condition.  38 U.S.C.A. § 1153; 
38 C.F.R. 
§ 3.306.  If this burden is met, then the Veteran is not 
entitled to service-connected benefits.  However, if the 
government fails to rebut the presumption of soundness under 
section 1111 by showing any of the above, the Veteran's claim 
is one for service connection.  Wagner, 370 F.3d at 1096.
 
"[A]n increase in disability must consist of worsening of the 
enduring disability . .   . ."  Davis v. Principi, 276 F.3d 
1341, 1244 (Fed. Cir. 2002).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) (holding that evidence of a temporary 
flare-up, without more, does not satisfy the level of proof 
required of a non-combat veteran to establish an increase in 
disability).  Evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the Veteran's health and medical treatment during 
and after military service, as evidence of whether a pre-
existing condition was aggravated by military service.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

"Clear and unmistakable evidence" is an "onerous" 
evidentiary standard, requiring that the pre-existence of a 
condition and the no-aggravation result be "undebatable."  
Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing 
Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  

Generally, a congenital defect is not a "disease" or 
"injury" within the meaning of applicable legislation for 
service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  
Defects are considered as "structural or inherent 
abnormalities or conditions which are more or less stationary 
in nature."  VAOPGCPREC 89-90.  Congenital or developmental 
"defects" automatically rebut the presumption of soundness 
and are, therefore, considered to have pre-existed service.  
38 C.F.R. §§ 3.303(c), 4.9.  Nevertheless, even when there is 
an underlying congenital defect, if a superimposed disease or 
injury occurred during military service, the resulting 
increased disability is to be service-connected.  See 
VAOPGCPREC 82-90.  
    
A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay testimony is competent when it regards the readily 
observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  

In this case, the Veteran contends that his congenital 
spondylolisthesis of the spine was permanently worsened when 
he injured himself during military service.  See Informal 
Hearing Presentation dated in September 2007.

Upon a review of the Veteran's STRs, the Board finds that, 
although the Veteran's September 1976 service entrance 
examination does not note any pre-existing lumbar spine 
disorder, there is nevertheless clear and unmistakable 
evidence that the Veteran's lumbar spine disorder pre-existed 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
Specifically, in April 1994, a magnetic resonance imaging 
(MRI) of the Veteran's spine found a light anterior listhesis 
of L5 upon S1, which is due to bilateral pars defects at L5.  
In March 2004, a VA examiner also found that the Veteran has 
spondylolisthesis due to defects of the pars intraarticulare 
of L5, which is a congenital defect that pre-existed service.  
See private MRI report from D.D. Burks, M.D., dated in April 
1994; VA examination report dated in March 2004.  
Consequently, the Board finds that the private MRI report 
dated in April 1994, and the March 2004 VA examiner's opinion 
that the Veteran's spondylolisthesis pre-existed service, 
provide clear and unmistakable evidence that the 
spondylolisthesis of the spine pre-existed service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In light of the foregoing, the Board now turns to the 
requirement that, in order to fully rebut the presumption of 
soundness, VA must show by clear and unmistakable evidence 
that the Veteran's spondylolisthesis of the spine was not 
aggravated by service.  Id.   

In this respect, the Veteran's STRs show that he sought 
treatment for lower back pain due to heavy lifting on 
multiple occasions.  STRs document treatment for low back 
pain in September 1976, November 1976, August 1977, and 
February 1978.  In each instance, the Veteran was diagnosed 
with lower back strain.  Nevertheless, in his separation 
examination report, the Veteran made no complaints of lower 
back pain and was found to be clinically normal upon 
discharge.  In this regard, evidence of an increase in 
disability during service may be used to show that a pre-
existing injury or disease was aggravated during service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Here, there is no 
indication that the increase in disability is due to the 
natural progression of the Veteran's spondylolisthesis.    

Post-service,  the claims folder is negative for any post-
service treatment of any lumbar spine problems until April 
1994, when an MRI of the Veteran's spine revealed a light 
anterior listhesis of L5 upon S1, which is due to bilateral 
pars defects at L5.  See private MRI report from Dr. D.D. 
Burks, dated in April 1994.  He also received treatment for 
his spine disorder from a private physician in August 2000.  
See private treatment records from Dr. R.C. Thompson, dated 
from 1999 to 2000.  During a March 2004 VA examination, the 
Veteran reported having a more significant back problem of 
back pain in the early 1990s.  Examination revealed chronic 
low back pain due to spondylolisthesis of L5 on S1.  The 
examiner opined that the spondylolisthesis could not be 
related to service as it is a congenital defect.  See VA 
examination report dated in March 2004.  However, he failed 
to consider whether a superimposed disease or injury occurred 
during military service, in which case service connection for 
the resulting increased disability would be warranted.  See 
VAOPGCPREC 82-90.  In April 2004, the RO denied service 
connection for a low back disorder as it is unrelated to 
service.  

In August 2009, the Veteran received another VA examination 
of his spine to determine whether an in-service injury or 
disease had been superimposed on, or had aggravated, his pre-
existing spondylolisthesis of the spine.  During this 
examination, he reported experiencing back pain since his 
back injury during service, present on a daily basis in the 
central low back, radiating occasionally into the left 
buttock.  He was diagnosed with chronic lumbar sprain with 
degenerative disc disease and spondylolisthesis, grade 1, L5-
S1.  More importantly, the VA examiner opined that the 
Veteran's "back problem is likely as not began during 
service and was aggravated during service.  It was not due to 
a specific injury.  He did have injury[,] but he also was 
hurting when he was doing no lifting.  He had no evidence of 
back pain or problems prior to service time.  Therefore, the 
etiology is the underlying spondylolisthesis, which was 
asymptomatic until service, and the lifting and straining, 
and the one fall that was documented in 1977."  See VA 
examination report dated in August 2009.   

Thus, based on the above, the Board concludes that the 
evidence shows aggravation of a pre-existing lumbar spine 
disability, and resolving doubt in the Veteran's favor, the 
evidence supports service connection for a back disorder, to 
include spondylolisthesis.  38 U.S.C.A. § 5107(b).  While the 
Veteran's spondyloslisthesis of the spine is considered to be 
a congenital defect, the Board finds that service connection 
is warranted due to evidence of additional disability due to 
aggravation by a superimposed disease or injury.  38 C.F.R. 
§§ 3.303(c), 4.9.  See VAOPGCPREC 82-90,  Carpenter, 8 Vet. 
App. at 245; and Monroe, 4 Vet. App. at 514-15. 

The Board is aware of the lack evidence of medical treatment 
for the Veteran's back from discharge from service in 1978 
until 1994, a period of 16 years.  In this regard, evidence 
of a prolonged period without medical complaint can be 
considered, along with other factors concerning the Veteran's 
health and medical treatment during and after military 
service, as evidence of whether a pre-existing condition was 
aggravated by military service.  Maxson, 230 F.3d at 1333.  
However, the Veteran has reported continuity of 
symptomatology since his in-service injury.  See VA 
examination report dated in August 2009.  In this respect, he 
is competent to provide testimony regarding the 
symptomatology he has experienced.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Such lay testimony should be taken into 
account in the adjudication of a claim for service 
connection.     

In essence, based on the facts that the Veteran had no 
symptomatology of a back disorder prior to service and that 
he sought medical treatment for back strain several times 
during service, and the August 2009 VA examiner's opinion 
that an in-service injury aggravated the Veteran's 
spondylolisthesis of the spine, there is clear and 
unmistakable evidence that the Veteran's spondylolisthesis of 
the spine was aggravated by service.  See 38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  See also Wagner, supra; VAOPGCPREC 3-
2003.  However, the Board notes that the precise nature and 
extent of his now service-connected low back disorder is not 
before the Board at this time.  Only when the RO rates the 
low back disorder will this become a pertinent consideration.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Analysis - Higher Initial Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of her 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

For claims involving an initial rating assignment, as the 
case here, the Board is required to evaluate all the evidence 
of record reflecting the period of time between the effective 
date of the initial grant of service connection (here, July 
24, 2003) until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  That is to say, the Board must consider whether 
there have been times since the effective date of the 
Veteran's award when his disability has been more severe than 
at others.  See again Fenderson, 12 Vet. App. at 125-26. 

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by a controlled speech 
discrimination test (Maryland CNC) and the average hearing 
threshold, as measured by puretone audiometric tests at the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The 
Rating Schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI, for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

Under 38 C.F.R. § 4.85, Table VIA (Numeric Designation of 
Hearing Impairment Based Only on Puretone Threshold Average) 
is used to determine a Roman numeral designation (I through 
XI) for hearing impairment based only on the puretone 
threshold average.  

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for 
Hearing Impairment), the percentage evaluation is determined 
by combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  38 
C.F.R. § 4.85(e).

In essence, defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).   

Here, the Veteran seeks an initial compensable disability 
rating for bilateral hearing loss, which is currently 
evaluated as zero percent disabling under Diagnostic Code 
6100.  38 C.F.R. § 4.85.  This rating is effective from July 
24, 2003, the date the RO received the Veteran's original 
claim for service connection for bilateral hearing loss. 

In connection with his original claim for service connection 
for bilateral hearing loss, the Veteran was afforded a VA 
audiology examination in March 2004.  At the time of the 
March 2004 examination, puretone thresholds, in decibels, 
were as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
30
35
50
65
70
LEFT
35
40
70
65
65

The average puretone threshold was 55 in the right ear and 60 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and 78 
percent in the left ear.  The results were interpreted as 
showing mild sensorineural hearing loss through 1000 Hz in 
both ears, with a moderate to severe senorineural hearing 
loss 2000-4000 Hz in the right ear, and a moderately severe 
to severe sensorineural hearing loss 1500-2000 Hz and rising 
to moderately severe at 3000-4000 Hz in the left ear.  

In this case, applying the results from the March 2004 VA 
examination to Table VI yields a Roman numeral value of II 
for the right ear and a Roman numeral value of IV for the 
left ear.  Applying these values to Table VII, the Board 
finds that the Veteran's hearing loss would be evaluated as 
noncompensable (zero percent disabling), which is his current 
rating.  

The Veteran was afforded another VA audiology examination in 
August 2009.  At that time, puretone thresholds, in decibels, 
were as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
30
35
50
60
65
LEFT
40
40
55
60
65

The average puretone threshold was 53 in the right ear and 55 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 90 percent in the right ear and 88 
percent in the left ear.  In this case, applying the results 
from the August 2009 VA examination to Table VI yields a 
Roman numeral value of II for the right ear and a Roman 
numeral value of II for the left ear.  Applying these values 
to Table VII, the Board finds that the Veteran's hearing loss 
would be evaluated as zero percent disabling, showing no 
worsening of his bilateral hearing loss.  38 C.F.R. § 4.7 

Consequently, the preponderance of the evidence is against an 
initial compensable disability rating for the Veteran's 
bilateral hearing loss.  38 C.F.R. § 4.3.  

The Board adds that it does not find that the Veteran's 
bilateral hearing loss should be increased for any other 
separate period based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App at 125-26.  Since the 
effective date of his award, the Veteran's bilateral hearing 
loss has never been more severe than contemplated by its 
existing rating, so the Board cannot "stage" his ratings in 
this case.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the disability markedly interferes 
with the Veteran's ability to work.  Furthermore, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the Veteran is not 
adequately compensated for his disability by the regular 
Rating Schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  





ORDER

Service connection for a low back disorder, including 
spondylolisthesis, is granted.  

An initial compensable disability rating for bilateral 
hearing loss is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


